Citation Nr: 1044778	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-23 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to an increased evaluation for adjustment disorder 
with mixed depression and anxiety, currently 50 percent 
disabling. 

2.	Entitlement to an increased evaluation for tension vascular 
headaches, currently 10 percent disabling.  

3.	Entitlement to a compensable evaluation for residuals of right 
fifth finger fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to October 
2004. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from June 2006 and May 2008 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

During the appeal, the Veteran indicated that he wanted a Travel 
Board hearing.  In a statement received from the Veteran in 
January 2010, the Veteran indicated that he no longer wanted a 
Board hearing.  As such, the Veteran's hearing request is 
considered withdrawn and the Board will continue with appellate 
review.  38 C.F.R. § 20.702 (e) (2010).

During his appeal, the Veteran alleged that he is unable to work 
due to his service connected disabilities.  The Board finds that 
this is sufficient to raise an informal claim of entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disabilities (TDIU).  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  The Court held that a claim for 
TDIU can be inferred as part of the original claim for a higher 
initial rating in certain circumstances.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  In December 2008, the RO sent the Veteran 
a letter regarding his TDIU claim, but the claim was never 
adjudicated.  Therefore, in the circumstances of this case, the 
Board declines to apply Rice and take jurisdiction over a TDIU 
claim at this time, and, instead REFERS that claim to the RO for 
further action.  

As such, the issue of entitlement to TDIU has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	From October 17, 2004 to November 27, 2007 the Veteran's 
symptoms associated with adjustment disorder with mixed 
depression and anxiety were mild to moderate social and 
occupational impairment with symptoms such as nervousness around 
others, difficulty in making friends, limited socialization, good 
hygiene, full time employment, ability to functional 
satisfactorily in activities of daily living, depressed mood, 
anxiety in social settings, normal speech, some sleep impairment 
and forgetfulness.  

3.	Between November 27, 2007 and June 17, 2009, the Veteran's 
symptoms associated with adjustment disorder with mixed 
depression and anxiety were social and occupational impairment 
with symptoms such as increased depression, conflict with 
coworkers, relationship problems, increased mood disturbances, 
episodes of crying, some suicidal ideation, increased sleep 
problems, problems with concentration, flat affect, poor insight 
and judgment, normal speech, intermittent eye contact, decreased 
energy, social withdrawal, relationship problems, panic type 
symptoms in social settings, increased anger and irritability, 
memory problems and lack of motivation.  

4.	After June 17, 2009, the Veteran's symptoms associated with 
adjustment disorder with mixed depression and anxiety were social 
and occupational impairment with symptoms such as periodic 
suicidal ideation, social impairment, anxiety in social settings, 
few friends, relationship problems, slight decrease in short term 
memory, irritability, problems with impulse control, performance 
and attendance issues at work, conflicts with coworkers, normal 
speech, anger, irritability, and lack of motivation.  

5.	Headaches were not shown to cause prostrating attacks 
occurring on an average once a month or more over the previous 
several months.  

6.	The right fifth finger fracture was manifested by pain, 
swelling and stiffness; but no ankylosis, no symptoms comparable 
to amputation, limitation of motion of other digits, or 
interference with the overall function of the hand.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 30 percent for service-
connected adjustment disorder with mixed depression and anxiety 
prior to November 27, 2007 are not approximated.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic 
Code 9440 (2010).

2.	The criteria for 50 percent rating for service-connected 
adjustment disorder with mixed depression and anxiety between 
November 27, 2007 and June 17, 2009 are approximated.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code 9440 (2010).

3.	The criteria for a rating in excess of 50 percent for service-
connected adjustment disorder with mixed depression and anxiety 
after June 17, 2009 are not approximated.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9440 
(2010).

4.	The criteria for an evaluation in excess of 10 percent for 
tension vascular headaches have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 
8100 (2010).

5.	The criteria for a compensable evaluation for residuals of 
right fifth finger fracture have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.71a, Diagnostic 
Code 5227 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent VCAA letters in March 2005 and April 
2006 regarding service connection for depression and his right 
finger fracture.   The letters addressed the notice elements for 
service connection and were sent prior to the initial AOJ 
decision.  The letters informed the appellant of what evidence 
was required to substantiate the claims for service connection 
and of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The April 2006 letter 
also included the notice provisions pertaining to how VA assigns 
disability ratings and effective dates as set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding the claim for service connection for headaches, the 
Veteran was sent VCAA letters in January 2008 and February 2008 
that addressed the notice elements and were sent prior to the 
initial AOJ decision in this matter.  The letters informed the 
appellant of what evidence was required to substantiate the claim 
and of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The letters also 
included the notice provisions as set forth in Dingess.  

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied. Therefore, the Board 
concludes that the requirements of the notice provisions of the 
VCAA have been met, and there is no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214 and VA medical records.  VA opinions were obtained in 
May 2006, April 2008 and August 2009 with respect to the issues 
on appeal.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinions obtained in this case were sufficient, as they 
were predicated on a full reading of the Veteran's service and 
post-service VA medical records.   The examinations also 
considered all of the pertinent evidence of record, the 
statements of the appellant, and provided an explanation for the 
opinion stated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met. 38 C.F.R. 
§ 3.159(c)(4).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based as far as practical on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2010).  When making determinations 
as to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and circumstances.  
38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  But since the Veteran timely appealed 
the ratings initially assigned, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more severe 
than at other times during the course of the appeal.  Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40 (2010).  It is essential that the examination on 
which ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  Id.  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2010).  

The factors involved in evaluating and rating disabilities of the 
joints include weakness, fatigability, incoordination, restricted 
or excess movement of the joint, or pain on movement.  38 C.F.R. 
§ 4.45 (2010).  Evaluating the disability under several 
diagnostic codes, the Board considers the level of impairment of 
the ability to engage in ordinary activities, including 
employment, and assesses the effect of pain on those activities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); See DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2010).  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2010).  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

ADJUSTMENT DISORDER

In this case, the Veteran was granted service connection for 
adjustment disorder with mixed depression and anxiety as 30 
percent disabling, effective October 17, 2004 under 38 C.F.R. § 
4.130, Diagnostic Code 9440.  In a September 2009 rating 
decision, the rating was increased to 50 percent, effective June 
17, 2009.  

A 50 percent rating requires evidence of occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9440.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives; own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms on 
the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale reflecting 
the "'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness'" from 0 to 100, 
with 100 representing superior functioning in a wide range of 
activities and no psychiatric symptoms.  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (1994) at 32).

A score of  21-30 illustrates "[b]ehavior . . . considerably 
influenced by delusions or hallucinations OR serious impairment 
in communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) OR inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home or friends)."  Id.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

Prior to June 17, 2009

In a May 2006 treatment note, the Veteran was alert and oriented.  
He was calm, rational and made good eye contact.  His affect was 
somewhat constricted, consistent with dysthymic mood, but not 
depressed.  He was normoactive, spoke softly with normal rate and 
rhythm and his thoughts were well associated.  There was minimal 
conversation.  The Veteran denied auditory and visual 
hallucinations.  He had some general paranoid feelings and was 
wary of other people.  There were no compulsive behaviors.  The 
Veteran had some suicidal ideation in the past, but no desire to 
die, plan or intent.  His insight and judgment were fair.  

In a May 2006 VA Compensation and Pension Examination, the 
examiner reviewed the claims file, past medical records and 
interviewed the Veteran.  The examiner noted that the Veteran was 
initially diagnosed with adjustment disorder with depression and 
then later diagnosed with dysthymic disorder as of September 
2004.  The Veteran was trying to get his commercial driver's 
license.  He also complained of being forgetful since service and 
attributed it to his depression.  The Veteran described his 
symptoms as mild to moderate in severity.  He did not miss any 
work due to his mental health.  The Veteran was dating his 
girlfriend for a year and a half.  He socialized with her family 
and described nervousness being around other people.  The 
examiner noted that the Veteran described social impairment due 
to his mental health, but denied being unemployable due to his 
mental health.  The Veteran indicated that he was looking forward 
to working.  The Veteran was currently not receiving any 
treatment.  The Veteran complained of a lack of awareness, 
forgetting things, being depressed and not feeling like doing 
anything.  He indicated that he got nervous dealing with people.  
The examiner found that the Veteran demonstrated no impairment of 
thought process or communication.  There were also no delusions 
or hallucinations during the interview.  His behavior was 
appropriate.  He indicated that he had very sporadic suicidal 
ideation in the last few years.  He denied any current plan or 
intent.  He denied any homicidal thoughts.  He endorsed a history 
of good physical hygiene and other basic activities of daily 
living.  He was oriented.  He reported forgetfulness, but denied 
significant memory loss or impairment.  He denied obsessive or 
ritualistic behaviors.  His speech was within normal limits.  He 
denied panic attacks.  He expressed anxiety in social situations.  
He denied impaired impulse control.  His sleep was variable.  The 
Veteran was diagnosed with adjustment disorder with mixed 
depression and anxiety with a current GAF of 60 to indicate mild 
symptoms.  

In an April 2007 VA progress note, the Veteran had complaints of 
depressive symptoms, which were progressive.  He was isolating 
himself and was not able to make friends.  The Veteran denied 
suicidal ideation.  He expressed dissatisfaction with his life 
and lack of excitement.  The Veteran reported sleep problems.  He 
was working a full time job.  He complained of problems with 
concentration and feeling bored.  The Veteran was alert and 
oriented.  He was calm and maintained good eye contact.  He 
seemed intelligent and was straight to the point when talking 
about feelings.  His mood was somewhat depressed and dysthymia 
was noted.  He did not show anxiety and his speech was regular.  
The Veteran occasionally smiled, but sometimes avoided eye 
contact.  He denied any psychotic symptoms, racing thoughts or 
mania.  He denied severe mood swings.  He reported having a short 
temper at times and being anxious and angry over small things.  
There were no suicidal or homicidal thoughts.  His insight and 
judgment were good.   He was diagnosed with depressive disorder.  

In a discharge summary on December, 2007, the Veteran had 
complaints of increased symptoms of depression.  He was admitted 
on November 27 and discharged November 29, 2007.  He reported 
that he could not function at work, felt like crying, had a sad 
mood, and reported suicidal ideations.  He was dissatisfied with 
his life and felt like his life had no meaning.  He reported 
sleep problems.  He was employed full-time.  He reported problems 
with concentration and felt bored.  He had a lack of energy.  His 
hygiene and grooming were good.  There were no abnormal 
movements.  He was oriented.  His mood was sad, affect was 
congruent and flat, and speech was logical and coherent.  There 
was no paranoid thinking, delusions, or auditory or visual 
hallucinations.  There were no obsessive thoughts, compulsions or 
perceptual disturbances.  The Veteran reported suicidal ideations 
without a plan.  There were no homicidal ideations, thoughts or 
plans.  His insight and judgment were poor. 

Upon discharge, the Veteran was alert and oriented.  He had 
average grooming and hygiene.  He made intermittent eye contact.  
There was no abnormal psychomotor activity.  His mood was mildly 
depressed, affect was constricted, and his thought process was 
linear and coherent.  Speech was normal.  There was no 
circumstantiality, tangentiality, or flight of ideas.  There was 
no loosening of association, thought blocking or word salad.  
There were no delusions, ideas of reference, ideas of influence, 
paranoid ideations, obsessions, compulsions, poverty of content 
or phobia.  He had passive suicidal ideation on admission, but 
denied ideation at discharge.  He denied homicidal ideation or 
assaultive or destructive ideations.  There were no 
hallucinations or other perceptual disturbances.  Cognition was 
grossly intact, insight and judgment was intact, and impulse 
control was fair.  The examiner found that the GAF was current 
55, with highest GAF 25.   

In an April 2008 VA Compensation and Pension Examination, the 
Veteran reported that he was depressed.  His mood varied and he 
had more problems after he lost his job.  He had low energy, 
thoughts of hopelessness, low self-esteem, sadness, anhedonia and 
social withdrawal.  He denied tearfulness, thoughts of 
helplessness and thoughts of death.  He denied suicidal ideation.  
He had relationship problems with his girlfriend and was 
separated from her and his son.  He was sleeping at times in his 
car or at the YMCA.  He had anxiety, clammy hands, racing heart 
and tension before and during encounters with other people.  He 
reported some paranoid thinking during his last job.  Homicidal 
ideation was denied as well as physically aggressive behaviors, 
although he admitted throwing objects, but not at anyone.  He 
expressed his anger verbally, was irritable and quick to anger.  
During the examination, the Veteran's eye contact was limited and 
his facial expression was flat.  Motor behavior showed no 
abnormal movements.  Speech was within normal limits, but 
quantity was somewhat limited.  Affect was appropriate and range 
of affect was constricted to blunted.  The Veteran was alert, 
oriented and well groomed.  His stream of thought was coherent, 
relevant, logical and goal oriented.  There was no evidence of 
psychotic thought process.  Remote, recent and immediate memory 
were adequate.  He reported problems with concentration.  Social 
judgment was adequate and abstract thinking was adequate.  
Intellectual functioning was average, insight was fair, and 
reliability was fairly adequate with some inconsistencies.   The 
examiner found that there were symptoms of depression and 
assigned a GAF of 53.  

The Board also reviewed the lay statements submitted on behalf of 
the Veteran.  These statements show the Veteran's lack of energy 
and motivation.  They also show that the Veteran experienced 
difficulty in relationships and social settings.  Further, the 
Veteran provided a statement that specifically listed the rating 
criteria and his difficulty with everyday activities.  These 
statements also show his difficulty with employment.  

Based on the foregoing, the Board finds that an increased 
evaluation is not warranted for the time period from October 17, 
2004; however, an increased evaluation is warranted as of 
November 27, 2007.  

From October 17, 2004 to November 27, 2007 the Veteran's symptoms 
were mild to moderate, which is consistent with a 30 percent 
evaluation.  During this time, the Veteran has some social 
impairment as the evidenced by his nervousness around others, his 
difficulty in making friends and the fact that he only socialized 
with his girlfriend's family.  The Board notes that during this 
time, the Veteran remained employed and did not miss work during 
this time period.  His hygiene was good and he was able to 
functional satisfactorily in activities of daily living.  He did 
show symptoms of a depressed mood and anxiety in social settings.  
His speech was also normal.  During this time, the Veteran did 
not appear to have frequent panic-type symptoms.  He also had 
some sleep impairment and forgetfulness.  Further, the GAF score 
during this time was 60, which also indicated mild symptoms.  As 
such, the Board finds that a 30 percent evaluation is appropriate 
during this time period.  

In November 2007, however, the Veteran's symptoms appear to have 
increased in severity.  The Board finds that his symptoms as of 
November 27, 2007 more closely approximate a 50 percent 
evaluation.  In November, the Veteran was admitted for increased 
symptoms of depression.  During this time, he began to experience 
problems at work and increased mood disturbances, with episodes 
of crying.  He reported some suicidal ideation when first 
admitted, which were not present when he was discharged a few 
days later.  He had increased sleep problems and problems with 
concentration.  His affect became flat during this time and his 
insight and judgment were poor when he was admitted.  His speech 
remained normal, but he had intermittent eye contact when he was 
admitted.  The Board notes that in April 2008, the Veteran also 
continued to experience increased symptoms compared to prior to 
admittance.  He lost his job and became increasingly depressed.  
His energy decreased and he withdrew socially.  He was also 
separated from his girlfriend and did not have a place to sleep 
at times.  He began to experience panic type symptoms when he 
encountered other people.  He became more angry and irritable and 
his affect was constricted to blunted.  He continued to have 
problems with insight.  The Board also considered the Veteran's 
statements concerning his memory problems, lack of motivation and 
increased problems with relationships and employment.  Based on 
these increased symptoms, the Board finds that as of November 27, 
2007 the Veteran's symptomatology for adjustment disorder with 
mixed depression and anxiety more closely approximate a 50 
percent evaluation.  



After June 17, 2009

As previously noted, the Veteran was assigned a rating of 50 
percent as of June 17, 2009.  

In an August 2009 VA Compensation and Pension Examination, the 
examiner reviewed the claims file and medical evidence.  The 
examiner found that the Veteran demonstrated symptoms consistent 
with a recurrent major depressive disorder, without psychotic 
features, moderate.  The Veteran had depressive symptoms with 
social anxiety.  The Veteran had periodic suicidal thoughts 
without plan or intent, feelings of hopelessness, sadness, 
anhedoinia, and lack of energy.  The examiner noted that there 
was moderate impairment in social and occupational functioning.  
The Veteran had few friends.  He indicated that he had problems 
in his relationship with his wife.  There was a slight decrease 
in short term memory.  He had excellent reality, accurance, 
orientation, immediate recall, attention and concentration, 
calculation ability, abstract thinking, the capacity to perceive 
similarities and differences, social judgment and general fund of 
information.  The Veteran reported considerable irritability and 
limited impulse control.  The Veteran was unemployed.   He had 
recently lost his job due to performance issues, lack of 
attendance and conflict with coworkers.  The examiner also noted 
episodic alcohol abuse and assigned a GAF of 51.  

The Board finds that an increased evaluation is not warranted.  
The Board acknowledges the periodic suicidal ideation; however, 
the remaining symptoms more closely approximate a 50 percent 
evaluation.  During this time, the examiner noted that the 
Veteran's symptoms were moderate.  The Veteran had social 
impairment as evidenced by his anxiety in social settings and few 
friends.  He also had problems in his relationship with his wife.  
There was a slight decrease in short term memory, irritability 
and problems with impulse control.  There was also some 
impairment in his occupation as there were performance issues, 
attendance issues and conflicts with coworkers.  During this 
time, the Veteran's speech was normal.  Particularly, the Board 
notes that there was excellent attention and concentration, 
abstract thinking and social judgment.  Based on the symptoms 
portrayed in the VA examination as well as the Veteran's 
statement and the lay evidence, the Board finds that the 
Veteran's symptoms more closely approximate a 50 percent 
evaluation during this time.  

Moreover, the Board finds that a 70 percent or 100 percent rating 
is not warranted because although there was periodic suicidal 
ideation, there were no obsessional rituals, his speech was 
normal, he did not have near-continuous panic and he was able to 
function independently.  He reported impaired impulse control, 
but there was no spatial disorientation.  Further, a 100 percent 
evaluation is not warranted because there was no gross impairment 
in thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior or severe memory 
loss.  

Other Considerations

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 30 and 50 
percent schedular evaluations.  The Veteran indicated that in 
2006 he was looking forward to working and remained fully 
employed during this time.  Sometime prior to April 2008 the 
Veteran lost his job, however, the evidence does not reflect that 
his mental impairment caused marked interference with employment.  
He had difficulty getting along with others and performance 
issues, however, this is contemplated in the current evaluations.  
Further, his psychiatric disability did not necessitate frequent 
periods of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, referral 
to the RO for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2010) is not 
warranted.

HEADACHES

The Veteran is currently rated as 10 percent disabling under 38 
C.F.R. § 4.124a, Diagnostic Code 8100 for tension vascular 
headaches.  Under this diagnostic code, a 30 percent evaluation 
is assigned for headaches with characteristic prostrating attacks 
occurring on an average once a month over the previous several 
months.  A 50 percent evaluation is warranted for headaches with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2010).

In a May 2006 VA General Medical Examination, the Veteran 
reported headaches a few times per month.  He described that the 
pain was behind his felt eye, described as throbbing, rated as 6 
out of 10 at worse.  They usually occurred later in the day, 
without nausea, vomiting or vision changes.  The headaches 
occurred about twice a month and could last the entire day 
despite use of medication.  The Veteran indicated that during the 
headaches, he was able to continue to function.  The headaches 
were usually gone by the next day.  

In an August 2009 VA Compensation and Pension Examination, the 
examiner reviewed the claims file and the Veteran's medical 
records.  The Veteran reported that his headaches occurred about 
two times per week and lasted for hours to a level of 6.  The 
Veteran took medication to treat his headaches.  Sleep was also 
helpful to relieve his headaches.  The headaches were located in 
the frontal area behind the eye and were throbbing or squeezing 
in character.  Flare-ups occurred to level seven one to two times 
per month that could last for hours.  The Veteran reported that 
his headaches were worse in the last couple years.  Precipitating 
factors included stress and unknown factors.  Aggravating factors 
included movement, bright lights and noises.  Alleviating factors 
were primarily medication.  He denied accompanying weakness and 
fatigue, but noted that functionally he was "shot."  He noted 
that there were no side effects of his medication and was not 
aware of any particular incapacitating episodes in the past year.  

Based on the foregoing, the Board finds that a 10 percent 
evaluation is appropriate.  The Board notes that the rating 
criteria do not define "prostrating;" nor has the Court.  Cf. 
Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court 
quotes Diagnostic Code 8100 verbatim but does not specifically 
address the matter of what is a prostrating attack.).  By way of 
reference, the Board notes that according to MIRRIAM WEBSTER'S 
COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is 
defined as "complete physical or mental exhaustion." A very 
similar definition is found in DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is 
defined as "extreme exhaustion or powerlessness." 

Here, the evidence of record does not show that the Veteran has 
prostrating attacks due to his headaches.  In May 2006, the 
Veteran indicated that he was able to function during his 
headaches.  Additionally, in August 2009, the Veteran denied 
incapacitating episodes in the past year due to his headaches.  
While the Board acknowledges the Veteran's complaints of 
headaches, the evidence is against the assignment of an increased 
disability rating for the headaches.  While the headaches are 
frequent, the medical evidence of record specifically indicates 
that the headaches are not prostrating or incapacitating.  The 
Board finds that the preponderance of the evidence is against the 
claim for an increased evaluation for headaches under 38 C.F.R. § 
4.124a, Diagnostic Code 8100, as such, the benefit-of-the-doubt 
rule does not apply and the Veteran's claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The Board further notes that to the extent that the Veteran's 
service-connected headaches affect his employment, such has been 
contemplated in the assignment of the current 10 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  As the Veteran reported 
that he could function during his headaches and he did not have 
any incapacitating episodes, the Board finds that referral to the 
RO for consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2010) is not warranted. 

RIGHT FIFTH FINGER FRACTURE

The right fifth finger fracture is rated as noncompensable under 
38 C.F.R. § 4.71a, Diagnostic Code 5227.  Under this code, a 
noncompensable evaluation is assigned for unfavorable or 
favorable ankylosis of the ring and little fingers for both the 
major and minor hand.  The Note to Diagnostic Code 5227 provides 
that it should be considered whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or interference 
with overall function.  Additionally, under Diagnostic Code 5230 
(limitation of motion of the ring or little finger), for any 
limitation of motion, a noncompensable evaluation is assigned for 
the major and minor hand.  38 C.F.R. § 4.71a, Diagnostic Codes 
5227, 5230 (2010).

In a May 2006 VA General Medical Examination, the Veteran had a 
history of injury to the right fifth finger.  He currently had 
soreness/fatigue of the carpal/metacarpal joint with overuse such 
as typing.  The Veteran was right hand dominant. The examiner 
noted that the injury did not limit him from doing anything, such 
as writing, driving, or activities of daily living.  Upon 
physical examination, the Veteran reported mild tenderness 
without grimace or withdrawal with palpation of right fifth 
carpal metacarpal joints.  Strength of hand grasps was equal, but 
strength of the right fifth digit was 5-/5 compared to the left 
which was 5+/5.  There was no obvious deformity, warmth or 
redness of the right fifth digit.  The Veteran was diagnosed with 
an old healed fracture deformity of the distal fifth metacarpal 
bone.  The remainder of the visualized bones was normal in 
texture and alignment.  

In an April 2008 VA Compensation and Pension Examination, the 
Veteran had complaints of aching with overuse of his hand, 
including typing.  Upon physical examination, there was slight 
prominence over the dorsum of the right hand in the area of the 
distal fifth metacarpal.  He had full range of motion of his 
finger.  He was able to make a good fist.  He had good strength.  
He was able to approximate the tip and pads of the 5th finger to 
the thumb.  There was no pain at the extremes of range of motion 
and upon repetition.  There was good strength and endurance and 
no spasm or incoordination.  

In the August 2009 VA Compensation and Pension Examination, the 
Veteran reported daily pain in his hand when he was doing 
administrative work and typing.  He currently had pain one to two 
times per week, lasting for up to one hour to a level of 4 or 5.  
He noticed some decreased grip strength and slight stiffness.  He 
had some swelling and noted fatigability, but denied heat, 
redness, locking, or giving way.  He denied dexterity problems.  
His writing and typing abilities were affected.  He denied flare-
ups of his had condition.  Upon physical examination of the hand, 
the position of function of the hand was normal.  There was full 
range of motion.  There were no witnessed flare-ups of pain, 
fatigue, weakness, or lack of endurance upon repetition.  
Strength was intact for pushing and pulling.  There were no 
observed deformities.  

Based on the foregoing, the Board finds that a compensable 
evaluation is not warranted.  The Board acknowledges the 
Veteran's symptoms of pain, stiffness and swelling in his right 
hand.  As described in the VA regulations, however, as there was 
no evidence of ankylosis, the symptoms did not warrant amputation 
and the residuals of the fracture did not result in limitation of 
other digits, an increased evaluation is not warranted under 
Diagnostic Code 5227.  Further, Diagnostic Code 5230 also does 
not provide for a compensable evaluation for limitation of 
motion. As such, an increased evaluation is not warranted.

The Board has considered other potentially applicable diagnostic 
codes to determine whether a higher compensable rating is 
warranted as well as the Veteran's complaints of pain.  In this 
regard, ankylosis or limitation of motion of the fifth finger 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 5230 provide a 
maximum rating of 0 percent.  Once a particular joint is 
evaluated at the maximum level in terms of limitation of motion, 
there can be no additional disability due to pain.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Therefore, an additional 
evaluation due to pain is not warranted.

Regarding the right hand, the Board notes that to the extent that 
the Veteran's service-connected disability affects his 
employment, such has been contemplated in the assignment of the 
current 0 percent schedular evaluation.  The evidence shows that 
there was some affect on his writing and typing abilities; 
however, this has been contemplated in the VA regulations.  The 
evidence does not reflect that the disability at issue caused 
marked interference with employment beyond that already 
contemplated in the assigned evaluation, or necessitated any 
frequent periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2010) is not 
warranted.


ORDER

Entitlement to an increased evaluation for adjustment disorder 
with mixed depression and anxiety prior to November 27, 2007, 
evaluated as 30 percent disabling, is denied.   

A 50 percent evaluation for adjustment disorder with mixed 
depression and anxiety between November 27, 2007 and June 17, 
2009 is granted.  

Entitlement to an increased evaluation for adjustment disorder 
with mixed depression and anxiety after June 17, 2009, evaluated 
as 50 percent disabling, is denied.   

An increased evaluation for tension vascular headaches, currently 
10 percent disabling, is denied.  

Entitlement to a compensable evaluation for residuals of right 
fifth finger fracture is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


